Citation Nr: 1131841	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-32 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and depression.

2.  Entitlement to an effective date prior to July 2, 2007, for the assignment of a 10 percent evaluation for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1990 to November 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for an acquired psychiatric disorder and increased the Veteran's disability rating for his service-connected low back disability to 10 percent.  The Veteran filed a notice of disagreement in April 2008 for the denial of service connection for an acquired psychiatric disorder, and for the effective date that was assigned to the 10 percent disability rating for the Veteran's service-connected low back disability.  Subsequently, in a January 2011 letter, the Veteran's representative requested to have the Veteran's claims file transferred to the RO in St. Petersburg, Florida.    

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in May 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

Although the RO framed the issue on appeal as entitlement to service connection for bipolar type 2 disorder, a review of the record indicates that the Veteran also claims to suffer from symptoms of depression.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for bipolar disorder type 2 disorder to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an earlier effective date for his service-connected low back disability and service connection for an acquired psychiatric disorder.

A. An Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder is the result of being discharged from service due to injuries obtained in-service.

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

At the outset, the Board finds that a remand is necessary to obtain any outstanding VA treatment records with respect to the Veteran's claim of service connection for an acquired psychiatric disorder.  During the May 2011 Travel Board Hearing, the Veteran reported that he was receiving treatment for his psychiatric disability at the Milwaukee VA with Dr. Kaputsky and Dr. Pallis, and at the Tampa VA with Nurse Practitioner Catland.  However, the VA claims file contains VA treatment records only through August 2010.  As these VA treatment records dated After August 2010 may contain information pertinent to his claims, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, the Veteran should be contacted to provide any additional treatment records in his possession or authorize VA to obtain those records on his behalf. 

Furthermore, the Veteran was afforded a VA examination in January 2008 to address his acquired psychiatric disability.  After examining the Veteran, the VA examiner diagnosed the Veteran with bipolar type 2 disorder, and alcohol and cocaine dependence.  The VA examiner stated that it was his opinion that the Veteran's bipolar type 2 disorder as well as alcohol and cocaine dependence in early full remission were less likely than not either caused by or permanently aggravated by the Veteran's service-connected back disability.  Furthermore, the examiner stated that the Veteran dates most of his mental health problems to beginning when he was 23 years old, including his discharge from the military three years prior, the death of his father, and his fiancé leaving him.  The examiner stated that the Veteran never spontaneously indicated any relationship between his history of mental health problems and his service-connected back disability.  However, the VA examiner failed to provide a secondary service connection opinion as to the effect of all of the Veteran's service-connected disabilities on his psychiatric disability.  Additionally, it remains unclear to the Board whether the Veteran's acquired psychiatric disability is directly related to his military service.  As stated above, the Veteran related his mental health problems to his discharge from military service, however, the examiner did not discuss the Veteran's contentions.  Based on the evidence of record, VA must consider whether service connection for an acquired psychiatric disability is warranted on both a direct basis and as secondary to any of his service-connected disabilities.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  Accordingly, a VA examination is needed to address these issues. 

B. Earlier Effective Date

The Board notes that a remand is also necessary to obtain any outstanding VA treatment records prior to July 2007.  The Veteran filed an increased rating claim for his low back disability in July 2007.  It appears that the RO only obtained the Veteran's VA outpatient treatment records dating back to July 2007.  Therefore, it is unclear whether the Veteran sought any treatment at VA for his low back disability between the prior rating decision in September 1995, and the July 2007 VA treatment records obtained.  As these VA treatment records from September 1995 to July 2007 may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any available outstanding VA treatment records dated from September 1995 to July 2007, and from August 2010 to the present,  to include from the VAMC's in Milwaukee and Tampa.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) After the foregoing, the AMC should arrange for the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any psychiatric disorder that is found to be present, including dipolar disorder and depression.

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed acquired psychiatric disability, to include bipolar disorder and depression, was caused and/or aggravated (permanently worsened) by any his service-connected disabilities, to include chronic lumbar strain with mild degenerative disc disease and spinal stenosis, residuals of a left clacaneus stress fracture with mild traumatic plantar fasciitis, healed stress fracture of proximal right second metatarsal.  All testing deemed necessary by the examiner should be performed and the results reported in detail. 

In doing so, the examiner should consider and discuss the Veteran's service treatment records, VA outpatient treatment records, the January 2008 VA examination report, the May 2011 Travel Board Hearing transcript, and any current factors in the Veteran's life that could be the cause of his psychiatric disorder.  Additionally, the examiner should comment on the Veteran's lay statements, which state that his mental health disability is due to being discharged due to medical issues, when he planned to become a career Marine. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims.  If a claim is denied, the AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


